In a child protective proceeding pursuant to Family Court Act article 10, the petitioner appeals from an order of the Family Court, Suffolk County (Kent, J.), entered *474June 19, 1995, which, after a hearing, dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
The hearing on the issue of child sexual abuse presented sharp issues of credibility for the hearing court to decide and we find no reason on this record to disturb the court’s determination (see, Matter of Racielli C., 215 AD2d 477; Matter of Commissioner of Social Sevs. of City of N. Y. [Darnell N.], 195 AD2d 459). Thompson, J. P., Joy, Krausman and Florio, JJ., concur.